Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2 and 13-14 have been amended; Claims 1-15 remain for examination, wherein claims 1 and 13-14 are independent claims. 
Previous Rejections/Objections
Previous rejection of claims 1-2 and 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/30/2022.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “fine complex” in claim 12 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawata et al (US 9,162,422 B2, thereafter US’422).
US’422 is applied to the instant Claims 1, 5-11, and 13 for the same reason as stated in the previous office action dated 9/7/2022.
The amendments in the instant claims 1 and 13 do not change the scope to the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US’422.
US’422 is applied to the instant Claims 2, 12, and 14-15 for the same reason as stated in the previous office action dated 9/7/2022.
The amendments in the instant claims 2 and 14 do not change the scope to the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-19 of copending application No. 17/168977 (US-PG-pub 2021/0156010 A1).  
Claims 1-19 of copending application No. 17/168977 (US-PG-pub 2021/0156010 A1) are applied to the instant Claims 1-15 for the same reason as stated in the previous office action dated 9/7/2022.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-15 have been considered but they are not persuasive. 
The Applicant’s arguments have been summarized as following:
1, the rejection for claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention should be withdrawn in view the instant amendment. 
2, Regarding the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kawata et al (US 9,162,422 B2, thereafter US’422), the cited example #2 in table 15 of US’422 includes total 106% of microstructure phase, which leads the conclusion in the rejection is error.
3, Regarding the rejection for Claims 2-4, 12, and 14-15 under 35 U.S.C. 103 as being unpatentable over US’422, US’422 fails to disclose or reasonably suggest each and every claim element of independent claims1 and 12 (should be claim 13) from which claims 2-4 and 14-15 depend.
4, Regarding the rejection on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-19 of copending application No. 17/168977 (US-PG-pub 2021/0156010 A1), Instant claims are “hot-rolled steel sheet”, which is different to the “cold-rolled steel sheet” as claimed in the copending application No. 17/168977 (US-PG-pub 2021/0156010 A1).
In response, 
Regarding the argument 1, it is noted that there is no amendment for the instant claim 12.
Regarding the arguments 2-3, In the certificate of correction of Kawata et al (US 9,162,422 B2) on page 9 of 16, the Example #2 in table 15 have phases: 30 vol.% ferrite; 28 vol.% bainite; 32 vol.%  bainitic ferrite; 3 vol.% martensite; 7 vol.%  RA, which has a total 100 vol.%. Therefore, the rejections are still reasonable.
Regarding the argument 4, Firstly, the argued “hot rolled” is a process limitation, which does not mean the claimed steel should be hot-rolled only; Secondly, the complex metallographic structure is manipulated by itself. Therefore, the heat treatment process limitations in the instant claims do not add weight on the patentability of the instant claim. MPEP 2113 [R-1].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734